Citation Nr: 1504008	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the Veteran was afforded a Video Conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue.  Accordingly, as will be discussed below, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.

The Veteran contends that his service-connected bilateral hearing loss warrants a compensable initial rating.  The Veteran was last afforded a VA examination for this disability in June 2010.  As more than four years have passed since the last VA medical examination evaluating the severity of the service-connected bilateral hearing loss, under the duty to assist, the Veteran should be afforded a current VA examination to determine the nature and severity of his service-connected disability.

The Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

While on remand, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.   Then, schedule the Veteran for a VA audiological
      examination.  All appropriate tests should be 
      conducted.  The entire claims file, including a copy of 
      this remand, must be made available to the examiner, 
      and the examination report should note review of the 
      file.
      
      If possible, pure tone thresholds at 1000, 2000, 3000, 
      and 4000 Hertz should be recorded for each ear, and a 
      puretone threshold average derived for each ear, as 
      well as a controlled speech discrimination score for 
      each ear, in accordance with 38 C.F.R. § 4.85 and 
      4.86.
      
      The examiner should render specific findings as to the 
      impact of the service-connected bilateral hearing loss 
      on the Veteran's ability to work, as well as its effects 
      on everyday life.
      
      These specific findings are needed to rate the 
      Veteran's disability in accordance with the rating 
      schedule.  It is therefore important that the examiner 
      furnish the requested information.
      

4.   The AOJ should undertake any other development it 
	determines to be warranted.

5.  Thereafter, adjudicate the issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to TDIU.  If either of the issues are denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


